Citation Nr: 0111982	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an effective date earlier than February 1, 
1988, for the award of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO 
that granted service connection for schizophrenia and 
assigned an effective date of February 1, 1988.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In a February 1986 decision, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  

3.  On October 17, 1986, the RO received the veteran's 
application to reopen his claim of service connection for an 
acquired psychiatric disorder.  

4.  In a September 1997 rating decision, the RO granted 
service connection and assigned a 100 percent rating for 
schizophrenia, effective on February 1, 1988.  



CONCLUSION OF LAW

An effective date of October 17, 1986, for the award of 
service connection for schizophrenia is assignable.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In a February 1986 decision, the Board denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  

On October 17, 1986, the RO received the veteran's 
application to reopen his claim of service connection for an 
acquired psychiatric disorder.  Although the claim was 
ultimately denied by the Board in March 1988, in a separate 
decision issued this day, the Board vacated the March 1988 
decision and granted service connection.  

In a September 1997 rating decision, the RO granted service 
connection and assigned a 100 percent rating for 
schizophrenia, effective on February 1, 1988.  The RO noted 
that February 1, 1988, was the date of receipt of new and 
material evidence which ultimately led to the grant of 
service connection.  


Analysis

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's earlier effective date claim.  There is nothing 
in the record nor any contention by the veteran or his 
representative that there is any additional evidence 
pertaining to his claim.  The Board finds that no further 
assistance in developing the facts pertinent to his claim is 
required.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

As noted hereinabove, the Board denied service connection for 
an acquired psychiatric disorder in February 1986.  
Furthermore, in a separate decision of this date, the Board 
has denied a motion by the veteran to revise the February 
1986 decision on the basis of clear and unmistakable error.  
Thus, the decision is final.  

As also noted hereinabove, the veteran's October 17, 1986, 
claim of service connection for an acquired psychiatric 
disorder had been denied by the Board; however, that 1988 
Board decision has been vacated, and service connection has 
been granted for the purpose of the consideration of the 
assignment of an earlier effective date.  

As the veteran's application to reopen following the February 
1986 decision was received on October 17, 1986, and as the 
evidence at that time, in conjunction with the entire 
evidence now of record, supported the claim, the effective 
date should be October 17, 1986.  In light of the final 
February 1986 Board decision, however, the Board finds that 
an effective date earlier than October 17, 1986, for the 
award of service connection for schizophrenia is not 
warranted.  38 C.F.R. § 3.400(b)(2), (q)(1)(ii).  

The veteran's representative has argued that service 
connection should be granted as early as 1974, when 
schizophrenia was first diagnosed.  It is argued that the 
veteran's claims, at that time, were treated strictly as 
nonservice-connected pension claims, when it was clear that 
the veteran was seeking service connection.  

Although the veteran's intent might have been to seek service 
connection, the RO eventually adjudicated the service 
connection claim which was ultimately denied by the Board in 
February 1986.  To the extent that the RO failed to 
adjudicate the earlier claims, that failure to adjudicate was 
subsumed in the Board's February 1986 decision.  See Morris 
v. Principi, 239 F.3d 1292 (Fed. Cir. 2001).  

Thus, an effective date of October 17, 1986, but no earlier, 
is warranted.  



ORDER

An effective date of October 17, 1996, for an award of 
service connection for schizophrenia is granted, subject to 
the law and regulations governing payment of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

